            Case 4:19-cv-00566-LPR Document 20 Filed 09/23/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

JIMI D. VANDUSEN                                                                                         PLAINTIFF

v.                                   Case No. 4:19-cv-00566 LPR-JTK

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                                         DEFENDANT


                                                       ORDER

         The Court has received proposed findings and recommendations (Doc. 19) from United

States Magistrate Judge Jerome T. Kearney. No objections have been filed and the time for doing

so has passed.

         After review of the findings and recommendations, as well as a de novo review of the

record, the Court approves and adopts the findings and recommendations in all respects.

         For the reasons stated in the findings and recommendation, the Court finds that the ALJ’s

decision is not supported by substantial evidence. The record was not properly developed and the

RFC did not fully incorporate Plaintiff’s limitations. Accordingly, the Commissioner’s decision

is REVERSED and REMANDED for action consistent with this opinion. This is a “sentence four”

remand within the meaning of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).1


         IT IS SO ORDERED this 23rd day of September 2020.


                                                                  ________________________________
                                                                  LEE P. RUDOFSKY
                                                                  UNITED STATES DISTRICT JUDGE


1
 By using the term “reversed,” the Court is not suggesting that Plaintiff is entitled to a disability finding in his favor.
The Court is simply saying that the Commissioner’s decision is lacking. Upon remand, and after addressing the
problems identified by the Court, the Commissioner may conclude that Plaintiff is still not disabled. However, the
Commissioner may also conclude the opposite. The Court is not prejudging that question.
